DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the current status of claim 1, claims 2-5, 7-9, 14, and 15 have been rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing in that functions are disclosed before all of the structures necessary for these functions to take place are disclosed.  For example, the extended position is introduced before the tooth and the forward end stop which engage when the extended position is achieved.  It is recommended that all handle structures of claim 1 be introduced in the paragraph where the handle is introduced (i.e. end stops, notch formations, and forward cooperating notch).  It is also recommended that all guard 
Claim 1 is also confusing in that it utilizes the limitation “securing formations” to define functions and then claim 1 goes on to further limit the securing formations with stops, tooth, and notch formations but does not acknowledge relationships with the stops, tooth, and notch formations and these functions.  The rejections below go into more detail.
With regards to claim 1, the phrase “an extended position” is unclear.  Claim 1 now discloses the handle has a forward end stop, notch formation, and a tooth however, as written, the forward end stop, notch formation, and the tooth have no relationship at all and especially are not disclosed in a way where the notch formation is partially defined by the forward end stop and the tooth is received in the notch formation and engages the forward end stop to define the extended position.  Since the forward end stop, notch formation, and a tooth are both claimed and there is never a time where 
With regards to claim 1, the phrase “a retracted position” is unclear.  Claim 1 now discloses the handle has a rearward end stop, a notch formation, and a tooth however, as written, the rearward end stop, notch formation, and the tooth have no relationship at all and especially are not disclosed in a way where the notch formation is partially defined by the rearward end stop and the tooth is received in the notch formation and engages the rearward end stop to define the retracted position.  Since the rearward end stop, notch formation, and a tooth are both claimed and there is never a time where these items do not engage when the retracted position is achieved, the retracted position must be further defined by their engagement.  As written, the Claim 7 provides support of these relationships.
With regards to claim 1, the phrase “a retracted position” is unclear in light of the newly added “manually reliable locking catch” limitation.  As written, the catch is unrelated to the retracted position, which is not supported.  The catch should be disclosed as being configured to support the guard in the retracted position since the rearward notch is not claimed until claim 14.    
With regards to claim 1, the phrase “complementary securing formations on the guard and handle may be brought into cooperation to hold the guard captive in the mounting zone” is unclear.  Claim 1 now further limits the securing formations as including tooth.  However. As written, the tooth does not play a role in the “holding of the guard captive” function which is not supported.  From the specification, it is believed that 
With regards to claim 1, the phrase “may be brought into cooperation” is unclear.  It is unclear if they are brought together or not.  The word “may” must be removed.
With regards to claim 1, the phrase “securing formations being configured to permit entry of the guard into the mounting zone” is unclear.  The tooth and both of the stops would be the formations that are configured to permit entry but the claim makes no mention of a relationship between the stops and the tooth and the permitted entry function which is not supported.
With regards to claim 1, the phrase “the securing functions on the guard and handle further comprising co-operating tooth and notch formations” is unclear.  It is unclear which of the handle and guard comprise the tooth and which comprise the notch formations.  Earlier in the claim, the end stops are disclosed as being on the handle.  It is unclear what structure allows for the guard to comprise the notch formations and the handle to comprise the tooth when the handle comprises the end stops.  The guard must be disclosed as having the tooth and the handle as having the notch formations.
With regards to claim 1, the phrase “notch formations” is unclear.  As written, the notch formations are unrelated to the end stops with is not supported.  Each end stop partially defines one of the notch formations as shown in Figure 12.  The notch formations must having a “defining” relationship with a respective one of the end stops because this is the only way it is supported. 

Claims 7-9 need to be amended to match amended claim 1.  Claim 1 now discloses the tooth and notch formations limitation. 
With regards to claim 12, the guide channel is unclear.  As written, the tooth in the guide channel is unrelated to the “holding of the guard captive in the mounting zone function which is not supported.  Now that the guide channel has been introduce, claim 12 needs to acknowledge that the tooth being received in the channel is the remaining structure that allows for the holding function to take place.
With regards to claim 14, the phrase “tighter engagement” is unclear.  Tighter than what?
With regards to claim 17, the phrase “top-mounted” is indefinite.  The scalpel is a handheld tool capable of being used in an infinite number of positions including ones where the position would not be considered a top-mount.  It is recommended that the catch be disclosed on a side of the guard that is different from the tooth.
With regards to claim 18, the phrase “plane running along a longitudinal axis” is indefinite.  Any oblique line runs along a horizontal line.  The phrase should be replaced with “plane defined by a longitudinal axis”.    
      Allowable Subject Matter
Claims 1-9, 12, 14, 15, 17, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not correspond with the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 January 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724